              Case 2:19-cv-02019-RAJ-BAT Document 28 Filed 06/02/20 Page 1 of 6



 1

 2

 3

 4
                                  UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 5
                                           AT SEATTLE
 6
         C.M.E. O/B/O W.P.B.,
 7
                                  Plaintiff,                CASE NO. 2:19-cv-02019-RAJ-BAT
 8
               v.                                           ORDER DENYING MOTION TO
 9                                                          AMEND
         SHORELINE SCHOOL DISTRICT,
10
                                  Defendant.
11
               Before the Court is the motion to amend of Plaintiff C.M.E. (“Parent”). Dkt. 17.
12
     Defendant Shoreline School District (“the District”) opposes Plaintiff’s motion. Dkt. 23.1 This
13
     matter is an appeal of an administrative decision overriding Parent’s refusal to consent to an
14
     initial evaluation of Student for special education services under the Individuals with Disabilities
15
     Education Act (IDEA), 20 U.S.C. §§ 1400. Parent seeks to add claims under the Americans with
16
     Disabilities Act of 1990 (ADA), 42 U.S.C. § 12101, and Section 504 of the Rehabilitation Act of
17
     1973 (Rehabilitation Act), 29 U.S.C. § 794. For the reasons stated herein, the motion to amend is
18
     denied.
19
                                               BACKGROUND
20
               Background information regarding this appeal is summarized in the administrative
21
     decision appealed by Parent. Dkt. 11, Appendix A at page 5 (describing action as appeal of final
22

23   1
      The Court originally granted the motion to amend but withdrew the order to properly consider
     the District’s response. See Dkt. 26 (motion to amend incorrectly noted).


     ORDER DENYING MOTION TO AMEND - 1
            Case 2:19-cv-02019-RAJ-BAT Document 28 Filed 06/02/20 Page 2 of 6



 1   administrative decision and identifying 20 U.S.C. § 1415 as the source of jurisdiction). This

 2   appeal arises out of Parent’s refusal to consent to the District’s proposed initial evaluation of

 3   Student for special education services. Dkt. #11, Appendix A at p. 3-4. Under the IDEA, if a

 4   parent refuses to consent to an initial evaluation, the District may request a due process hearing

 5   to pursue the initial evaluation. 20 U.S.C. § 1414(a)(1)(D)(ii). The District requested a due

 6   process hearing and sought an order overriding Parent’s refusal to consent to its proposed initial

 7   evaluation. Dkt. 11, Appendix A at p. 4. The District and Parent filed motions for summary

 8   judgment. Id. The Office of Administrative Hearings granted the District’s motion for summary

 9   judgment and denied Parent’s motion for summary judgment. Dkt. 11, Appendix A at p. 8.

10          Parent appealed by filing a civil action in King County Superior Court in accordance with

11   20 U.S.C. § 1415(i)(2). Dkt. 2, Exh. A at p. 1. The District removed the action to this Court

12   based on original subject matter jurisdiction. Parent filed a motion to remand this matter to

13   superior court, which the Court denied on April 21, 2020. Dkt. 15. On May 20, 2020, the Court

14   issued a schedule for the filing of briefs following the filing of the administrative record by the

15   OSPI, Administrative Resource Services. Dkt. 18.

16                                              DISCUSSION

17          Under Fed. R. Civ. P. 15(a)(2), “a party may amend its pleading only with the opposing

18   party’s written consent or the court’s leave.” Although this rule is applied with “extreme

19   liberality,” leave to amend may be denied “upon showing of bad faith, undue delay, futility, or

20   undue prejudice to the opposing party.” Chudacoff v. University Med. Center of Southern

21   Nevada, 649 F.3d 1143, 1152 (9th Cir. 2011). The court considers five factors in determining

22   whether leave to amend is appropriate: “(1) bad faith, (2) undue delay, (3) prejudice to the

23   opposing party, (4) futility of amendment; and (5) whether plaintiff has previously amended [his




     ORDER DENYING MOTION TO AMEND - 2
            Case 2:19-cv-02019-RAJ-BAT Document 28 Filed 06/02/20 Page 3 of 6



 1   or her] complaint.” Allen v. City of Beverly Hills, 911 F.2d 367, 373 (9th Cir. 1990).

 2          The court need not consider all five factors, and “the consideration of prejudice to the

 3   opposing party. . . carries the greatest weight.” Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d

 4   1048, 1052 (9th Cir. 2003). In the context of a motion to amend, prejudice means “‘undue

 5   difficulty in prosecuting a lawsuit as a result of a change of tactics or theories on the part of the

 6   other party.’” Wizards of the Coast LLC v. Cryptozoic Entm’t LLC, 309 F.R.D. 645, 652 (W.D.

 7   Wash. 2015) (quoting Deakyne v. Cmmsrs. Of Lewes, 416 F.2d 290, 300 (3d Cir. 1969)).

 8          The District contends that the proposed amendment will cause undue prejudice as it will

 9   increase the scope and need for discovery, result in additional and protracted litigation expenses,

10   and will complicate and delay resolution of the administrative appeal, which is the subject matter

11   of this lawsuit. Such delay will also prevent the District from providing needed special education

12   services to Student as he is presently 20 years old and cannot receive special education services

13   after the end of the school year in which he turns 21. 20 U.S.C. § 1412(a)(1)(A). Dkt. 23, p. 5.

14          The ALJ’s order authorizes the District to conduct its proposed initial evaluation to

15   determine Student’s eligibility for special education services, a necessary step to provide Student

16   with special education. Dkt. 11, Appendix A at p. 8. Student previously received special

17   education during the 2018-19 school year until Parent revoked consent for his receipt of those

18   services. Dkt. 11, Appendix A at p. 2-3. Until Parent’s appeal of the administrative ruling is

19   resolved, the District cannot proceed with an initial special education evaluation of Student.

20   Additionally, Student is twenty years old and will no longer be eligible to receive special

21   education under the IDEA after the end of the 2020-2021 school year. Dkt. 23, p. 3.

22          Parent previously urged this Court to remand her case to state court for a swift decision

23   so that Student can return to school. Dkt. 7 at 4. Parent now responds that the District’s concerns




     ORDER DENYING MOTION TO AMEND - 3
            Case 2:19-cv-02019-RAJ-BAT Document 28 Filed 06/02/20 Page 4 of 6



 1   of delay are moot because the District cannot provide the Student any services that he does not

 2   already have at home due to COVID-19 concerns, and that Student is presently homeschooling

 3   to complete his remaining Washington State high school graduation requirements. Dkt. 25.

 4   However, Parent does not address the District’s concerns about additional litigation expense and

 5   undue complication of this matter. Parent essentially argues that the proposed claims, even if

 6   brought in a separate action, would be subject to consolidation with this case because the claims

 7   involve the same defendant and arise from the same set of facts. Dkt. 25. Parent is also involved

 8   in a second administrative appeal that is pending in the Office of Administrative Hearings

 9   (apparently dealing with the Student’s prior IEPs). Dkt. 20. Although a decision in that appeal

10   has not yet been issued, Plaintiff states she will file suit and move to consolidate that case also.

11   Dkt. 25, p. 3.

12           At the outset, the Court notes there is no motion to consolidate pending. Although any

13   separately filed lawsuit may ultimately be referred to the undersigned as a related case, such

14   referral and/or any properly filed motion to consolidate must be considered at the time of filing.

15   See Fed. R. Civ. P. 42 and LCR 42(a) and (b) (requiring parties to meet and confer). And, a

16   motion to consolidate, like a motion to amend, will require the Court to consider whether the

17   time and effort saved with consolidation outweighs any inconvenience, delay or expense.

18           Unquestionably, allowing the amendment to include the proposed ADA and

19   Rehabilitation Act claims will result in increased costs, delay, and will complicate the prompt

20   and fair adjudication of the administrative appeal at issue. The administrative appeal in this case

21   implicates a purely legal question, i.e., whether the IDEA requires the District to conduct an age

22   appropriate transition assessment as part of its initial evaluation of Student for special education

23   services. Dkt. 11, Appendix A, p. 5.




     ORDER DENYING MOTION TO AMEND - 4
            Case 2:19-cv-02019-RAJ-BAT Document 28 Filed 06/02/20 Page 5 of 6



 1          Under the IDEA, a district court must “receive the records of the administrative

 2   proceedings,” “hear additional evidence at the request of a party,” and “bas[e] its decisions on

 3   the preponderance of the evidence.” 20 U.S.C. § 1415(i)(2)(C). Review of an administrative

 4   record is generally limited to the record before the administrative body. Capistrano Unified Sch.

 5   Dist. v. Wartenberg, 59 F.3d 884, 891 (9th Cir.1995). If substantial evidence on the whole record

 6   supports the administrative determination, the district court must affirm. Id. The court must give

 7   “due weight” to the administrative decision and may not “substitute [its] own notions of sound

 8   educational policy for those of the school authorities which they review.” Board of Educ. of

 9   Hendrick Hudson Cent. Sch. Dist., Westchester Cnty. v. Rowley, 458 U.S. 176, 206, 102 S.Ct.

10   3034, 73 L.Ed.2d 690 (1982), superseded by statute on other grounds, N.B. v. Hellgate

11   Elementary Sch. Dist., 541 F.3d 1202 (9th Cir.2008).

12          The standard of review applicable to IDEA appeals contemplates this Court’s expeditious

13   resolution of the appeal of the administrative decision. “Since a disabled student’s development

14   cannot be put on hold for long periods of wrangling between his or her parents and the school

15   district, an IDEA appeal presents the additional policy concern of resolving the dispute without

16   undue delay lest the disabled student’s best interests be compromised by the passage of too much

17   time." Fresno United School Dist. v. K.U. ex rel. A.D.U., 980 F.Supp.2d 1160, 1176 (E.D. Cal.,

18   October 28, 2013).

19          On the other hand, ADA and Rehabilitation claims follow a more traditional litigation

20   path and will require a separate and longer pretrial schedule to allow time for discovery, motions,

21   and trial preparation. See e.g., Fed. R. Civ. P. 16(b). Thus, the proposed new claims will require

22   a pretrial schedule separate from that of the administrative appeal and would likely be stayed

23   pending resolution of the administrative appeal to avoid any attempt to re-try the administrative




     ORDER DENYING MOTION TO AMEND - 5
            Case 2:19-cv-02019-RAJ-BAT Document 28 Filed 06/02/20 Page 6 of 6



 1   appeal contrary to 20 U.S.C. § 1415(i)(2). See also, Pace v. Bogalusa City School Bd., 403 F.3d

 2   272 (5th Cir. 2005) (While the IDEA does not foreclose claims under the ADA and § 504, so

 3   long as they are factually and legally distinct from an IDEA claim, the general principles of issue

 4   preclusion may be applied to preclude any redundancies.)

 5          For these reasons, the Court denies the motion to amend (Dkt. 17). If Parent desires to

 6   proceed with the new ADA and Rehabilitation claims, she should assert those claims in a

 7   separate complaint.

 8          DATED this 22nd day of June, 2020.

 9

10                                                        A
                                                          BRIAN A. TSUCHIDA
11                                                        Chief United States Magistrate Judge

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER DENYING MOTION TO AMEND - 6
